Case 3:21-cv-00105-GCS Document 1-4 Filed 01/28/21 Page 1 of 6 Page ID #14

                                                                          Service of Process
                                                                          Transmittal
                                                                          09/30/2020
                                                                          CT Log Number 538329689
  TO:      Kim Lundy Service Of Process
           Walmart Inc.
           702 SW 8TH ST
           BENTONVILLE, AR 72716-6209

  RE:      Process Served in Illinois

  FOR:     WALMART INC. (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                  Waymoth Zoie, Pltf. vs. Walmart Inc., Dft.
  DOCUMENT(S) SERVED:               Summons, Attachment(s), Complaint
  COURT/AGENCY:                     Madison County - 3rd Judicial Circuit Court, IL
                                    Case # 2020L001371
  NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 09/14/2020 -
                                    12495 IL-143, Highland, Illinois 62249
  ON WHOM PROCESS WAS SERVED:       C T Corporation System, Chicago, IL
  DATE AND HOUR OF SERVICE:         By Process Server on 09/30/2020 at 03:12
  JURISDICTION SERVED :             Illinois
  APPEARANCE OR ANSWER DUE:         Within 30 days after service, exclusive of the day of service
  ATTORNEY(S) / SENDER(S):          Brady M. McAninch
                                    Hipskind & McAninch, LLC
                                    5111 West Main Street
                                    Belleville, IL 62220
                                    618-641-9189
  ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/01/2020, Expected Purge Date:
                                    10/06/2020

                                    Image SOP

                                    Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

  SIGNED:                           C T Corporation System
  ADDRESS:                          1999 Bryan St Ste 900
                                    Dallas, TX 75201-3140
  For Questions:                    877-564-7529
                                    MajorAccountTeam2@wolterskluwer.com




                                                                          Page 1 of 1 / DP
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
     Case 3:21-cv-00105-GCS Document 1-4 Filed 01/28/21 Page 2 of 6 Page ID #15



                                                                Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                     Wed, Sep 30, 2020

Server Name:              Andrew Raphael




Entity Served             WALMART INC.

Agent Name                CT CORPORATION SYSTEM

Case Number               2020L1371

J urisdiction             IL




   0 1 1 0 0 1 1 01 1 0 111 1 0
Case 3:21-cv-00105-GCS Document 1-4 Filed 01/28/21 Page 3 of 6 Page ID #16


               IN THE CIRCUIT COURT FOR THE THIRD JUDICIAL CIRCUIT
                            MADISON COUNTY,ILLINOIS




 ZOIE WAYMOTH
                                         30 DAY SUMMONS
                                                                                 4J dten
                             PLAINTIFF                              Date: • September 28, 2020

               vs                                                   Case No:

 WALMART,INC


                             DEFENDANT

DEFENDANT: CT CORPORATION,208 SOUTH LASALLE STREET,SUITE 814,
CHICAGO,IL 60604

You are hereby summoned and required to file an answer in this case, or otherwise file your
appearance, in the office of the Clerk of this Court, within 30 days after this service of this
summons,exclusive of the day of service. If you fail to do so, a judgment or decree by default
may be taken against you for the relief prayed in the complaint.

 This summons must be returned by the officer or other person to whom it was given for service,
 with endorsement thereon of service and fees, if any, immediately after service. If service cannot
 be made, this summons shall be returned so endorsed.

This summons may not be served later than 30 days after its date.

 Witness: , Clerk of said Circuit Court and the seal thereof, at Edwardsville, Illinois, this
 September 28, 2020.

                                                              9/28/2020
irip,o18047.,„
                                               Clerk ofthe Circuit Court
                    e:t
                     0.1 =                               /s/ Terianne Edwards
                                               By:
              At.                              Deputy Clerk
          svet#
(F' Oviiiimittbirney)
 Brady McAninch
 5111 W. Main St.
 Belleville, IL 62226

Date of Service:                                  ,20
(To be inserted by officer on the copy left with the defendant or other person)
Case 3:21-cv-00105-GCS Document 1-4 Filed 01/28/21 Page 4 of 6 Page ID #17


Case No:

STATE OF ILLINOIS)
MADISON COUNTY}ss

I,                                    Sheriff of said county, have duly served the within summons on the
defendant                                        by leaving a copy thereof with said defendant personally,
on
the                  day of                               ,20



I have duly served the said summons on the defendant,                                             on the _

day of                                    ,20        , by leaving a copy of said summons on said date at
his
usual place of abode with                                   , a person of the family of said
                            of the age of 13 years or upwards and by informing such persons with whom
said
summons was left of the contents thereof and by also sending a copy of said summons on the
day of
                         ,20        ,in a sealed envelope, with postage fully prepaid, addressed to said
defendant                                  at his usual place of abode, as stated hereinabove in my
return.


Dated this           day of                                      20




                                                     Sheriff




                                                                Sheriffs Fees

                                                                Service                  $

                                                                Making Copies


                                                                Miles Traveled           $

                                                                Copies                   $

                                                                Return                   $



                                                                Total                    $
Case 3:21-cv-00105-GCS Document 1-4 Filed 01/28/21 Page 5 of 6 Page ID #18
                                                                                                               ***EFILED***
                                                                                               Case Number 2020L 001371
                                                                                                  Date: 9/28/2020 10:18 AM
                                                                                                             Mark Von Nida
                                                                                                      Clerk of Circuit Court
                                                                            Third Judicial Circuit, Madison County Illinois

                 IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT
                              MADISON COUNTY,ILLINOIS


ZOIE WAYMOTH,

                 Plaintiff,
                                                       2020L 001371
 Vs


 WALMART INC.,

                 Defendant.

                                           COMPLAINT

        NOW COMES Plaintiff, Zoie Waymoth, by and through her attorneys, Hipskind &

 McAninch, LLC, and for her Complaint against Defendant, Walmart Inc., states as follows:

         1.      On or before September 14, 2020, Defendant, Walmart, Inc.

(hereafter "Wal-Mart"), owned, operated, managed, maintained, and controlled an establishment

 known as Wal-Mart Supercenter located at 12495 IL-143, Highland, Illinois 62249.

        2.       On September 14, 2020, Plaintiff, Zoie Waymoth, was on the premises as a

 customer and patron of Wal-Mart, when she slipped on a foreign substance, causing her to fall to

 the floor.

        3.       At the time and place alleged above, Wal-Mart had a duty to use

 reasonable care in the ownership, operation, management, maintenance, and control ofthe

 subject premise.

        4.       On September 14, 2020, Wal-Mart in violation of such duty, committed one or

 more of the following negligent acts:

              a. Failed to inspect the premises to ascertain the presence of a foreign substance on
                 the floor;
Case 3:21-cv-00105-GCS Document 1-4 Filed 01/28/21 Page 6 of 6 Page ID #19




            b. Caused or allowed a foreign substance to be present on the floor presenting an
               unreasonably dangerous condition, when it knew or should have known of the
               presence of such foreign substance;

            c. Failed to timely and properly maintain the subject area so as to provide a safe
               walking surface for its customers;

            d. Failed to provide any type of warning for its customers concerning the unsafe
               condition ofthe subject area, when it knew, or in the exercise of ordinary care
               should have known, that a warning was necessary for the safety of its customers,
               including Plaintiff; and/or

            e. Was otherwise careless and/or negligent in the ownership, operation,
               maintenance, and management ofthe subject establishment.

       5.      As a proximate result of one or more of the foregoing negligent acts or omissions

of Wal-Mart, Plaintiff was caused to fall and suffer significant injuries and resulting damaged.

        WHEREFORE Plaintiff, Zoie Waymoth, requests that the Court enter judgement in his

favor against Defendant, Walmart Inc., in an amount exceeding $50,000.00 and for any other

relief that is just under the circumstances.



                                                     Respectfully Submitted,

                                                     HIPSKIND & MCANINCH,LLC

                                               By:   /s/ Brady McAninch
                                                     John T. Hipskind,#6296743
                                                     Brady M. McAninch,#6306542
                                                     5111 West Main Street
                                                     Belleville, Illinois 62220
                                                     brady@hm-attorneys.com
                                                     Phone: 618-641-9189
                                                     Fax: 618-551-2642
                                                     Attorneysfor Plaintiff
